UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6040



HAROLD SMITH,

                                              Plaintiff - Appellant,

          versus


STEVE HARRISON, Associate Warden; FRANK SPOON,
Factory Manager; JERRY DEMPSEY, Foreman;
MONROE, Foreman; RICKY GAULT, Foreman; ELMORE
BUTCH HARRIS, Assistant Safety Manager; JOHN
DOE, Property Owner; UNITED STATES OF AMERICA,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry F. Floyd, District Judge.
(CA-04-1188-6)


Submitted:   November 21, 2006        Decided:   November 29, 2006


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Harold Smith, Appellant Pro Se.   Barbara Murcier Bowens, OFFICE OF
THE UNITED STATES ATTORNEY,       Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Harold Smith appeals the district court’s order accepting

the recommendations of the magistrate judge and denying relief on

his 42 U.S.C. § 1983 (2000) complaint.          We have reviewed the record

and find no reversible error.           Accordingly, we affirm for the

reasons stated by the district court.           Smith v. Harrison, No. CA-

04-1188-6 (D.S.C. Dec. 7, 2005). Smith’s motion for appointment of

counsel is denied.       We dispense with oral argument because the

facts   and    legal   contentions   are     adequately   presented    in   the

materials     before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                      AFFIRMED




                                     - 2 -